Citation Nr: 1724088	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for thoracic strain with degenerative changes (thoracic strain). 

2.  Entitlement to a disability rating in excess of 20 percent for cervical strain with degenerative changes (cervical strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1984 to August 1987, October 1991 to March 1992, and March 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The August 2012 decision reduced a previous disability rating of 20 percent for thoracic strain and 20 percent for cervical strain to 10 percent for each, effective November 1, 2012.  In a May 2016 order the Board restored her original 20 percent ratings.  In accordance with AB v. Brown, the Board also gave a broad interpretation to the Veteran's notice of disagreement requesting restoration of her 20 percent ratings, treating each as a claim for increased rating up to 100 percent for each disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (Holding that on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 remand, the Board ordered the RO to provide the Veteran with a new VA examination to determine the current level of severity of her service-connected cervical and thoracic strains with degenerative changes.  The remand order specifically required that "[t]ests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment."  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Furthermore, in this case the Board's remand order was meant to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion (ROM) testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the ROM testing described in the final sentence of § 4.59.

A January 2017 VA examination did not perform the ROM testing required by Correia and the May 2016 remand order, but contained the following notation:  

      Is the contralateral joint uninjured / normal? n / a.  
Pain with passive ROM?  Cannot be performed or is not medically appropriate. 
Pain with non-weight bearing (at rest)?  Cannot be performed or is not medically appropriate.  
      Pain with weight bearing? None noted on exam bilaterally.

The Board finds that these statements, without further explanation, are insufficient to justify the examiner's failure to perform the required ROM testing.  Because of this, the January 2017 VA examination is inadequate and the Veteran must be provided with a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of her service-connected thoracic and cervical strains with degenerative changes, in compliance with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) and the May 2016 remand order (active/ranges of motion; motion on weight-bearing/nonweight-bearing, if possible).

If there is a medical reason that the appropriate testing cannot be performed, the examiner must include a detailed explanation of why the testing could not be performed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


